DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 3/25/21. Claims 1-4 are amended. Claims 11-13 are withdrawn-currently amended. Claims 5 and 6 are cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.


Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1, 2, 4, 7, 8, 10, 14, 15 are cancelled because the Applicants amended the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation discloses, “the first and second coating layer are sequentially formed over the surface of 
Claim Analysis

For the purpose of compact prosecution, claim 3 will be interpreted as “the first and second coating layer are formed over the surface of the carbon core, and the first layer is an outermost layer.”

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable Kim et al. (PCT/KR2015/008945 translated by US Publication 2017/0170465) in view of Yue et al. (JP 2014130821) in further view of Liu et al. (The enhanced electrocatalytic activity of graphene co-doped with chlorine and fluorine atoms), on claims 1, 2, 4, 7, 8, 10, 14, 15 are withdrawn because the Applicants amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 4, 7, 8, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PCT/KR2015/008945 translated by US Publication 2017/0170465) in view of Ku et al. (US Publication 2015/0243969).
Regarding claim 1, the Kim reference discloses a lithium-ion rechargeable battery negative electrode active material comprising a carbon core and a first and second coating layer formed over the surface of the carbon core. The first coating layer is made of amorphous carbon and a second coating layer is material made of nitrogen doped-carbonaceous material. The Kim reference discloses a broad teaching of carbonaceous material in the second coating layer but is silent in disclosing amorphous carbon. However, the Kim reference discloses that the negative anode material should be resistant to electrolyte reactions (Technical Field). The Ku reference discloses a negative active materials comprising a core and layers of amorphous carbon including the outer coating layer. The Ku reference discloses that amorphous carbon on the outer layer improves charge and discharge rate characteristics and lifetime characteristics of a lithium battery, since the amorphous carbonaceous material-including coating layer may not cause a reaction with an electrolyte to suppress decomposition of the electrolyte ([P0058]). Therefore, it would have been obvious before the effective filing date of the invention to comprise a amorphous carbonaceous material in the outer coating of the anode active material disclosed by the Ku reference for the broad teaching of carbonaceous particle on the outer layer in order to suppress electrolyte 
Regarding claim 2, the Kim reference in view of the Ku reference discloses the first coating layer and the modified second layer coating layer are sequentially formed over the surface over the surface of the carbon core and the second layer is an outermost layer.  
Regarding claim 3, the Kim in view of the Ku reference discloses the claimed invention above and further incorporated herein. The Kim in view of the Ku reference discloses the first and second layer are formed on the surface of the core but is silent in disclosing that the first layer is the outermost layer. The Kim in view of Ku is silent in disclosing that the first layer is the outermost layer. However, to make the coating first layer to be on the outer layer and the second coating layer to be the inner layer simply requires to reversing order of the process steps. It has been held by the courts that sequence of forming a material to obtain the most satisfactory mixture is within the expected skill of one of ordinary skill in the art. MPEP 2144.04 C 
In the event that the combination does not teach the sequence of steps with sufficient specificity, it would have been indeed obvious, absent a showing of unexpected results and criticality. 

Regarding claim 4, the Kim reference discloses the coating layer is of a double-layer structure, mass content of the doped layer in the entire negative electrode active material is 1-3% (P44), and mass content of the doping element in the doped layer is calculated to be 0.1% to 30% (P45; claims 8 and 9).  

Regarding claim 8, the Kim reference discloses mass content of the amorphous carbon in the entire negative electrode active material is 0.1% to 30% (P40).  
Regarding claim 10, the Kim reference discloses a material of the carbon core comprises natural graphite, artificial graphite, expanded graphite, graphite oxide, hard carbon, soft carbon, graphene, carbon nanotube, and/or carbon fiber (P12).
	Regarding claim 14, the Kim reference discloses a lithium-ion rechargeable battery negative electrode plate, wherein the lithium-ion rechargeable battery negative electrode plate comprises a current collector and the lithium-ion rechargeable battery negative electrode active material according to claim 1 that is coated on the current collector (P92-94).  
	Regarding claim 15, the Kim reference discloses a lithium-ion rechargeable battery, comprising a lithium-ion rechargeable battery negative electrode plate, a positive electrode plate, a separator, a non-aqueous electrolyte, and an enclosure, and the lithium-ion rechargeable battery negative electrode plate comprises a current collector and the lithium-ion rechargeable battery negative electrode active material according to claim 1 that is coated on the current collector (P4-P6, P92-94).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, 8, 10, 14, 15 have been considered but are moot because the new ground of rejection does not rely on the same rejection specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725